Title: To Thomas Jefferson from William Short, 2 [May] 1789
From: Short, William
To: Jefferson, Thomas



Dear Sir
 Bordeaux April [i.e., May] 2d. 1789.

I have this moment come to my banker to enquire if the post of this morning brought me any letter from you. I find that it did not and as it left Paris on wednesday last, I take it for granted you will not write to this place by any post posterior to that. My letter from hence desired you would direct to me post restante at Nantes as late as the 4th. I set off for that place tomorrow morning in company with Rutledge. We shall stay there two days and proceed from thence to Paris by Tours and Orleans. I shall ask for letters at both of these places by way of precaution. We shall stay half a day at Rochefort and as much at la Rochelle. We have a cabriolet and go post.—I hope you will pass this summer at Paris, the more so as there is reason to believe Genl. Washington will not have come to N. York before the 1st of May. I learn this from the news-papers. Jno Banister father and son are both dead. Genl. Nelson also. Adieu my dear Sir and beleive me yr. friend & servant

W Short


P.S. A vessel from Virga. brought you a letter and a packet of newspapers. Mr. Bondfield forwarded the letter three days ago by post. I have the newspapers which are old. They are few save from Octr. to Jany.

